NO. 07-12-0117-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                                 MAY 31, 2012
                        ______________________________

                                      $6514.00,

                                                                  Appellant

                                          V.

                               THE STATE OF TEXAS,

                                                                  Appellee
                       _________________________________

            FROM THE 99th DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2004-526,853; HON. WILLIAM C. SOWDER, PRESIDING
                      ________________________________

                            MEMORANDUM OPINION
                       ___________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Bennie L. Collins filed a notice of appeal on March 26, 2012, from a

default judgment signed on February 28, 2005. No motion for new trial or like request

extending the appellate deadline was filed. Consequently, appellant had until March 30,

2005, to file a notice of appeal.   He did not do so.    Thereafter, we afforded him

opportunity to explain why his notice was untimely and why we had jurisdiction over the

appeal. This resulted in his response filed on May 25, 2012. Why he did not perfect his
appeal within thirty days of February 28, 2005, went unexplained, however. Moreover,

the allegations in his response did not satisfy the requirements of Texas Rule of Civil

Procedure 306a(4), which rule permits the belated perfection of an appeal when neither

the litigant or his counsel garnered notice or knowledge of the final judgment. See TEX.

R. CIV. P. 306a(5) (prescribing the steps that must be satisfied to obtain the benefits of

Rule 306a(4)).    Given these circumstances, we cannot but conclude that we lack

jurisdiction over the appeal. Thus, it is dismissed.



                                                Per Curiam




                                            2